Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 25, 2017

                                       No. 04-17-00654-CR

                                         Roy QUINTERO,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR2978
                         Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER

        Raul Quintero entered into a plea bargain with the State. Pursuant the agreement,
Quintero pled nolo contendere to two counts of indecency with a child by contact and the trial
court imposed sentence. The trial court signed a certificate stating this “is a plea-bargain case,
and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Quintero timely filed
a notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification
and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court
must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not
been made part of the record.” Id.

       The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Quintero does not
have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that
court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

        Quintero is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d)
of the Texas Rules of Appellate Procedure unless an amended certification showing he has the
right to appeal is made part of the appellate record by November 15, 2017. See TEX. R. APP. P.
25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court